COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Wilber Ulises Molina v. The State of Texas

Appellate case number:    01-18-00317-CR

Trial court case number: 1433542

Trial court:              338th District Court of Harris County

        We dismiss appellant’s motion for rehearing for lack of jurisdiction because it was filed
after the expiration of this court’s plenary power. See TEX. R. APP. P. 19.1(a), 19.3.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss.


Date: December 10, 2019